

CERTIFICATION





I, Ohad Goren, certify that:



1. I have reviewed this quarterly report of E-Qure Corp.;

2. Based on my knowledge, this report does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made, in light of the circumstances under which such statements were made, not
misleading with respect to the period covered by this report;

3. Based on my knowledge, the financial statements, and other financial
information included in this report, fairly present in all material respects the
financial condition, results of operations and cash flows of the  issuer as of,
and for, the periods presented in this report;

4. As the issuer's certifying officer, I am responsible for establishing and
maintaining disclosure controls and procedures (as 4efined in Exchange Act Rules
13a-15(e) and 15d-15(e)) and internal control over financial reporting (as
defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the  issuer and have:

(a) Designed such disclosure controls and procedures, or caused such disclosure
controls and procedures to be designed under our supervision, to ensure that
material information relating to the  issuer, including its consolidated
subsidiaries, is made known to us by others within those entities, particularly
during the period in which this report is being prepared;

(b) Designed such internal control over financial reporting, or caused such
internal control over financial reporting to be designed under our supervision,
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles;

(c) Evaluated the effectiveness of the  issuer's disclosure controls and
procedures and presented in this report our conclusions about the effectiveness
of the disclosure controls and procedures, as of the end of the period covered
by this report based on such evaluation; and

(d) Disclosed in this report any change in the  issuer's internal control over
financial reporting that occurred during the  issuer's most recent fiscal
quarter (the  issuer's fourth fiscal quarter in the case of an annual report)
that has materially affected, or is reasonably likely to materially affect, the
issuer's internal control over financial reporting; and

5. As the issuer's certifying officer, I have disclosed, based on my most recent
evaluation of internal control over financial reporting, to the issuer's
auditors and the audit committee of the issuer's board of directors (or persons
performing the equivalent functions if applicable):

(a) All significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect the  issuer's ability to record, process, summarize
and report financial information; and

(b) Any fraud, whether r not material, that involves management or other
employees who have a significant role in the  issuer's internal control over
financial reporting.

Date: August 15, 2016

/s/ Ohad Goren
CEO